DETAILED ACTION
The following in a Non-Final Action on the merits. The claims filed August 3, 2022, have been entered and fully considered. Claims 1-20 are pending and claims 10-20 have been withdrawn. Claims 1-9 are being examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Claims 10-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 3, 2022.
Applicant’s election without traverse of Invention I, drawn to a system, corresponding to generic claims 1-9 and the election of Species a, corresponding to Figures 1-3 in the reply filed on August 2, 2022 is acknowledged.
Claims 1-9 are being examined. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3-4, and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Phan et al., (hereinafter ‘Phan’, U.S. Pat. No. 6,529,756) in view of DeMeritt (hereinafter ‘DeMeritt’, U.S. Pat. 11,026,693).
Regarding claim 1, Phan (Figs. 4-6) disclose an ablation and implant system, the system comprising: a catheter (catheter 62) sized and shaped for vascular access (col. 5, ll. 25-44; as broadly claimed, the catheter is capable of vascular access) and including an elongate body (flexible catheter body 12) extending between a proximal end and a distal end (Figs. 4-6); a first expandable member positioned near the distal end of the elongate body and having a first region configured to permeate a liquid therethrough (see col. 8, ll. 18-20, for expandable (and collapsible) porous electrode structure 64); a first set of one or more electrodes (electrode 24) arranged within the first expandable member (64, 24 as best illustrated in Fig. 5; col. 8, ll. 41-44) and configured to deliver energy to the tissue region (col. 8, ll. 49-53, “The liquid used to fill the expandable porous electrode 64 is an electrically conductive liquid that establishes an electrically conductive path to convey RF energy from the electrode 24 to tissue”); and an occlusive implant (electrode supporting basket 50) secured to the distal-end of the elongate body (12) (col. 8, ll. 20-24). 
Phan fails to explicitly disclose an occlusive implant releasably secured to the distal-end of the elongate body.
However, in the same field of endeavor, DeMeritt (Figs. 1-3B) teaches a similar system comprising primary (20) and secondary occlusion devices (30). DeMeritt teaches, “[t]he two occlusion devices can be positioned on opposite sides of an aneurysm or other vascular pathology, isolating the pathology and preventing, or ameliorating the effects of, a more egregious bio-structural failure such as aneurysm rupture.” (col. 3, ll. 22-62). The secondary occlusion device (30) can be deployed in an artery using a microcatheter (26 in Fig. 2B) to provide downstream arterial occlusion (col. 7, ll. 30-35, 40-41), thereby providing for controlled occlusion on both sides of the pathology and enabling performance of  further medical intervention and procedures. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the system as taught by Phan to further include an occlusive implant releasably secured to the distal-end of the elongate body, as taught by DeMeritt in order to isolate a pathology and prevent, or ameliorate the effects of, a more egregious bio-structural failure, and enable  performance of  further medical intervention and procedures.
Regarding claim 3, Phan in view of DeMeritt teach all of the limitation of the system according to claim 1. Phan (Figs. 4-6) further discloses wherein the first region of the first expandable member (porous electrode structure 64) is configured to transfer energy from the first set of one more electrodes (electrode 24) to the tissue region (col. 8, ll. 49-53, “The liquid used to fill the expandable porous electrode 64 is an electrically conductive liquid that establishes an electrically conductive path to convey RF energy from the electrode 24 to tissue”).
Regarding claim 4, Phan in view of DeMeritt teach all of the limitation of the system according to claim 1. Phan (Figs. 4-6) further discloses comprising a direct current source electrically coupled to the first set of one or more electrodes (col. 7, ll. 22-28, “The electrode 24, thermocouple 26 and reference thermocouple 28 are respectively connected to an electrical connector 30 by electrical conductors 32, 34 and 36 which extend through a conductor lumen 38 in the catheter body. The connector 30 may be connected to a suitable RF power supply and control apparatus”; col. 9, ll. 18-24, “When RF energy is conveyed from a RF power supply and control apparatus to the electrode 24, electric current is carried by the ions within the pores 68. The RF currents provided by the ions result in no net diffusion of ions, as would occur if a DC voltage were applied, although the ions do move slightly back and forth during the RF frequency application”). 
Regarding claim 7, Phan in view of DeMeritt teach all of the limitation of the system according to claim 1. Phan (Figs. 4-6) further discloses wherein the liquid comprises at least one of saline, a pharmacological agent, an anti-stenotic agent, contrast agent, or mixture thereof (see col. 7, ll. 3-10 for saline; col. 8, ll. 49-53, “The liquid used to fill the expandable porous electrode 64 is an electrically conductive liquid that establishes an electrically conductive path to convey RF energy from the electrode 24 to tissue”; specifically col. 8, ll. 59-62 for hypertonic saline solution).
Regarding claim 8, Phan in view of DeMeritt teach all of the limitation of the system according to claim 1. Phan (Figs. 4-6) further discloses wherein the liquid is electrically conductive (col. 8, ll. 49-53, “The liquid used to fill the expandable porous electrode 64 is an electrically conductive liquid that establishes an electrically conductive path to convey RF energy from the electrode 24 to tissue”; specifically col. 8, ll. 59-62 for hypertonic saline solution). 
Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Phan in view of DeMeritt as applied to claims 1, 3-4 and 7-8 above, and further in view of Kutscher et al., (hereinafter ‘Kutscher’, U.S. PGPub. No. 2005/0209674).
Regarding claims 2 and 9, Phan in view of DeMeritt teach all of the limitation of the system according to claim 1. Although Phan discloses an expandable member (see col. 8, ll. 18-20, for expandable (and collapsible) porous electrode structure 64) and having a first region configured to permeate a liquid therethrough (porous region 66); and a set of one or more electrodes (electrode 24) arranged within the expandable member (64, 24 as best illustrated in Fig. 5; col. 8, ll. 41-44), Phan fails to explicitly disclose further comprising: a second expandable member positioned between the first expandable member and the occlusive implant, and wherein the second expandable member is coupled to the elongate body. 
However, in the same field of endeavor, Kutscher (Fig. 6A) teaches a similar system comprising a balloon catheter (300) including a larger balloon (304) and smaller balloon (302) located distally. The catheter (300) may be used to first widen the lumen in a tight stenosis using the narrower distal balloon (302) and then using the larger balloon (304) ([0132]). It is well known in the art (as can be seen in Kutscher) to provide multiple successive expandable members along an elongate body in order to provide a gradual and controlled widening of a lumen in a tight stenosis, thereby increasing safety and control. It is noted that the larger and smaller balloons have similar configurations and provide the same treatment. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the system as taught by Phan in view of DeMeritt to provide a second expandable member positioned between the first expandable member and the occlusive implant and coupled to the elongate body, as taught by Phan in order to provide a gradual and controlled widening of a lumen in a tight stenosis, thereby increasing safety and control. 
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Phan in view of DeMeritt as applied to claims 1, 3-4 and 7-8 above, and further in view of Stewart et al., (hereinafter ‘Stewart’, U.S. PGPub. No. 2013/0030430). 
Regarding claims 5 and 6, Phan in view of DeMeritt teach all of the limitation of the system according to claim 1. Phan in view of DeMeritt are silent regarding wherein the direct current source is configured to deliver pulses of voltage in the range of about 1000 to about 5000 volts, and wherein the first set of one or more electrodes is configured to deliver direct current at a rate of about 1 to about 100 pulses per heartbeat.
However, in the same field of endeavor, Stewart teaches a similar system configured to deliver a string of biphasic pulses over a brief period, “with each train or train segment comprised of 40 pulses over 8 milliseconds at a frequency gated to one pulse train delivered at each onset of depolarization of the myocardium for a series of five heartbeats to effect ablation of the targeted cardiac tissue by IEP” ([0050], thereby meeting the limitation regarding delivery of about 1 to about 100 pulses per heartbeat). Stewart teaches “[o]ther waveforms can also be employed, having differing parameters such as shapes, amplitudes, pulse duration, interval between pulses, combination of pulses, etc. For example, biphasic energy pulses may be applied at very short durations (on the order of 1 nanosecond-50 microseconds, up to 100 microseconds, in some embodiments in the range of 20-200 microseconds) to effectively ablate fatty areas of heart tissue. Further, trains of short biphasic pulses having low amplitude can be effective in the permeabilization of cells while minimizing thermal damage. Such delivered pulse trains of energy may include a plurality of pulses each having a cycle time of not more than 5 milliseconds, but preferably not more than 50 microseconds; an output voltage between approximately 200-2000 volts, preferably between 500 and 1000 volts at a pulse width between approximately 0.005 microseconds-5 milliseconds, preferably between 0.005 microseconds and 50 microseconds; and/or a series of pulse trains, with each train having between approximately 1-500 monophasic or biphasic pulses, preferably 10-100 pulses. Delivery of energy pulse trains are preferably timed to correspond with the onset of depolarization of the myocardium” ([0050]). Further, Stewart teaches “[b]y employing pulsed, high voltage energy to effectuate IEP ablation of cardiac tissue cells, effective lesions can be rapidly created at rates much less than those typically encountered with conventional radiofrequency ablation. Further, the applied current can be specifically directed to create very specific lesion patterns without the generation of excessive heat” ([0050], thereby increasing efficiency, accuracy and safety. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the system as taught by Phan in view of DeMeritt to include wherein the direct current source is configured to deliver pulses of voltage in the range of about 1000 to about 5000 volts, and wherein the first set of one or more electrodes is configured to deliver direct current at a rate of about 1 to about 100 pulses per heartbeat, as taught by Stewart in order to rapidly form effective lesions and create very specific lesion patterns without the generation of excessive heat ([0050], thereby increasing efficiency, accuracy and safety. 
Response to Arguments
Applicant’s arguments, see Remarks/Arguments, filed August 3, 2022, with respect to the rejection(s) of claim(s) 1-9 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Phan et al., (U.S. Pat. No. 6,529,756) in view of DeMeritt (U.S. Pat. 11,026,693).
It is the Examiner’s position that Phan in view of DeMeritt teach each and every limitation of the system according to independent claim 1. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE A DEDOULIS whose telephone number is (571)272-2459. The examiner can normally be reached M-F, 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A.D./Examiner, Art Unit 3794                                                                                                                                                                                                        

/THOMAS A GIULIANI/Primary Examiner, Art Unit 3794